Powell, J.
In a criminal case, where the accused has exercised his statutory right to make a statement and the statement is contradictory of the testimony of the State’s witness, it is the duty of the trial judge, even in the absence of written request, to instruct the jury that they have the right to believe' the' statement in preference to the sworn testimony. Burns v. State, 89 Ga. 528 (15 S. E. 748); Doster v. State, 93 Ga. 43 (4), (18 S. E. 997); Fields v. State, 2 Ga. App. 41 (4), 46 (58 S. E. 327). Judgment reversed.